Exhibit 10.1

SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of the         day of                 ,       
(the “Effective Date”) by and between Avaya Inc., a Delaware corporation, and
               , (the “Executive”).

W I T N E S S E T H

WHEREAS, the Executive currently serves as a key employee of the Company (as
defined in Section 1) and the Executive’s services and knowledge are valuable to
the Company in connection with the management of one or more of the Company’s
principal operating facilities, divisions, departments or subsidiaries; and

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Company, without concern as to whether the
Executive might be hindered or distracted by personal uncertainties and risks
created by any such possible Change in Control, and to encourage the Executive’s
full attention and dedication to the Company, the Board has authorized the
Company to enter into this Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:


1.             DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


(A)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(B)           “CAUSE” MEANS:


(1)           A MATERIAL BREACH BY THE EXECUTIVE OF THOSE DUTIES AND
RESPONSIBILITIES OF THE EXECUTIVE WHICH DO NOT DIFFER IN ANY MATERIAL RESPECT
FROM THE DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE DURING THE 90-DAY PERIOD
IMMEDIATELY PRIOR TO A CHANGE IN CONTROL (OTHER THAN AS A RESULT OF INCAPACITY
DUE TO PHYSICAL OR MENTAL ILLNESS) WHICH IS DEMONSTRABLY WILLFUL AND DELIBERATE
ON THE EXECUTIVE’S PART, WHICH IS COMMITTED IN BAD FAITH OR WITHOUT REASONABLE
BELIEF THAT SUCH BREACH IS IN THE BEST INTERESTS OF THE COMPANY AND WHICH IS NOT
REMEDIED IN A REASONABLE PERIOD OF TIME AFTER RECEIPT OF WRITTEN NOTICE FROM THE
COMPANY SPECIFYING SUCH BREACH;


(2)           THE COMMISSION BY THE EXECUTIVE OF A FELONY INVOLVING MORAL
TURPITUDE;

1


--------------------------------------------------------------------------------



(3)           THE COMMISSION BY THE EXECUTIVE OF THEFT, FRAUD, BREACH OF TRUST
OR ANY ACT OF DISHONESTY INVOLVING THE COMPANY OR ITS SUBSIDIARIES; OR


(4)           THE SIGNIFICANT VIOLATION BY THE EXECUTIVE OF THE COMPANY’S CODE
OF CONDUCT OR ANY STATUTORY OR COMMON LAW DUTY OF LOYALTY TO THE COMPANY OR ITS
SUBSIDIARIES.


(C)           “CHANGE IN CONTROL” MEANS:


(1)           AN ACQUISITION BY ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13 (D)(3) OR 14 (D)(2) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), (AN “ENTITY”) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 50% OR
MORE OF EITHER (A) THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY
(THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”);
EXCLUDING, HOWEVER, THE FOLLOWING: (1) ANY ACQUISITION DIRECTLY FROM THE
COMPANY, OTHER THAN AN ACQUISITION BY VIRTUE OF THE EXERCISE OF A CONVERSION
PRIVILEGE UNLESS THE SECURITY SO BEING CONVERTED WAS ITSELF ACQUIRED DIRECTLY
FROM THE COMPANY, (2) ANY ACQUISITION BY THE COMPANY, (3) ANY ACQUISITION BY ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY
OR ANY CORPORATION CONTROLLED BY THE COMPANY, OR (4) ANY ACQUISITION BY ANY
CORPORATION PURSUANT TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (A), (B) AND
(C) OF SUBSECTION (3) OF THIS SECTION 1(C); OR


(2)           A CHANGE IN THE COMPOSITION OF THE BOARD SUCH THAT THE INDIVIDUALS
WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE BOARD (SUCH BOARD SHALL BE
HEREINAFTER REFERRED TO AS THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT FOR
PURPOSES OF THIS DEFINITION, THAT ANY INDIVIDUAL WHO BECOMES A MEMBER OF THE
BOARD SUBSEQUENT TO THE EFFECTIVE DATE, WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THOSE INDIVIDUALS WHO ARE MEMBERS OF THE BOARD AND WHO WERE ALSO
MEMBERS OF THE INCUMBENT BOARD (OR DEEMED TO BE SUCH PURSUANT TO THIS PROVISO)
SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT
BOARD; AND PROVIDED, FURTHER HOWEVER, THAT ANY SUCH INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE OCCURS AS A RESULT OF OR IN CONNECTION WITH EITHER AN
ACTUAL OR THREATENED SOLICITATION BY AN ENTITY OTHER THAN THE BOARD FOR THE
PURPOSE OF OPPOSING A SOLICITATION BY ANY OTHER ENTITY WITH RESPECT TO THE
ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES OR CONSENTS BY OR ON BEHALF OF AN ENTITY OTHER THAN THE BOARD SHALL NOT
BE SO CONSIDERED AS A MEMBER OF THE INCUMBENT BOARD; OR


(3)           THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A MERGER,
REORGANIZATION OR CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (EACH, A “CORPORATE TRANSACTION”)
OR, IF CONSUMMATION OF SUCH CORPORATE TRANSACTION IS SUBJECT, AT THE TIME OF
SUCH APPROVAL BY STOCKHOLDERS, TO THE CONSENT OF ANY GOVERNMENT OR GOVERNMENTAL
AGENCY, THE OBTAINING OF SUCH CONSENT (EITHER EXPLICITLY OR IMPLICITLY BY
CONSUMMATION); EXCLUDING HOWEVER, SUCH A CORPORATE

2


--------------------------------------------------------------------------------



TRANSACTION PURSUANT TO WHICH (A) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS
AND ENTITIES WHO ARE BENEFICIAL OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMPANY
STOCK AND OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
CORPORATE TRANSACTION WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
60% OF, RESPECTIVELY, THE OUTSTANDING SHARES OF COMMON STOCK, AND THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION
RESULTING FROM SUCH CORPORATE TRANSACTION (INCLUDING, WITHOUT LIMITATION, A
CORPORATION OR OTHER INDIVIDUAL, PARTNERSHIP, ASSOCIATION, JOINT-STOCK COMPANY,
TRUST, UNINCORPORATED ORGANIZATION, LIMITED LIABILITY COMPANY, OTHER ENTITY OR
GOVERNMENT OR POLITICAL SUBDIVISION WHICH AS A RESULT OF SUCH TRANSACTION OWNS
THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY
OR THROUGH ONE OR MORE SUBSIDIARIES (A “PARENT COMPANY”)) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH CORPORATE
TRANSACTION, OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE, (B) NO ENTITY (OTHER THAN THE COMPANY,
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY, SUCH CORPORATION
RESULTING FROM SUCH CORPORATE TRANSACTION OR, IF REFERENCE WAS MADE TO EQUITY
OWNERSHIP OF ANY PARENT COMPANY FOR PURPOSES OF DETERMINING WHETHER CLAUSE (A)
ABOVE IS SATISFIED IN CONNECTION WITH THE APPLICABLE CORPORATE TRANSACTION, SUCH
PARENT COMPANY) WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, 50% OR MORE OF,
RESPECTIVELY, THE OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH CORPORATE TRANSACTION OR THE COMBINED VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF THE DIRECTORS UNLESS SUCH OWNERSHIP RESULTED SOLELY FROM
OWNERSHIP OF SECURITIES OF THE COMPANY PRIOR TO THE CORPORATE TRANSACTION, AND
(C) INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD WILL IMMEDIATELY AFTER
THE CONSUMMATION OF THE CORPORATE TRANSACTION CONSTITUTE AT LEAST A MAJORITY OF
THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
CORPORATE TRANSACTION (OR, IF REFERENCE WAS MADE TO EQUITY OWNERSHIP OF ANY
PARENT COMPANY FOR PURPOSES OF DETERMINING WHETHER CLAUSE (A) ABOVE IS SATISFIED
IN CONNECTION WITH THE APPLICABLE CORPORATE TRANSACTION, OF THE PARENT COMPANY);
OR


(4)           THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.


(D)           “COMPANY” MEANS AVAYA INC., A DELAWARE CORPORATION.


(E)           “DATE OF TERMINATION” MEANS:


(1)           THE EFFECTIVE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT BY THE
COMPANY TERMINATES AS SPECIFIED IN A PRIOR WRITTEN NOTICE BY THE COMPANY OR THE
EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, DELIVERED PURSUANT TO SECTION 11 OR


(2)           IF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY TERMINATES BY REASON
OF DEATH, THE DATE OF DEATH OF THE EXECUTIVE.


(F)            “ENTITY” HAS THE MEANING SET FORTH IN SECTION 1(C)(1).

3


--------------------------------------------------------------------------------



(G)           “GOOD REASON” MEANS, WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN
CONSENT, THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS AFTER A CHANGE IN
CONTROL:


(1)           ANY OF (I) THE ASSIGNMENT TO THE EXECUTIVE OF ADDITIONAL DUTIES
INCONSISTENT IN ANY MATERIAL RESPECT WITH, OR MATERIALLY GREATER IN SCOPE THAN
THE EXECUTIVE’S DUTIES OR RESPONSIBILITIES WITH THE COMPANY IMMEDIATELY PRIOR TO
SUCH CHANGE IN CONTROL WITHOUT AN APPROPRIATE INCREASE IN TARGETED COMPENSATION,
(II) ANY MATERIAL REDUCTION IN THE EXECUTIVE’S DUTIES OR RESPONSIBILITIES WITH
THE COMPANY IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL; (III) A CHANGE IN THE
EXECUTIVE’S TITLES OR OFFICES WITH THE COMPANY AS IN EFFECT IMMEDIATELY PRIOR TO
SUCH CHANGE IN CONTROL WHICH IS ADVERSE TO THE EXECUTIVE OR (IV) ANY REMOVAL OR
INVOLUNTARY TERMINATION OF THE EXECUTIVE FROM THE COMPANY OTHERWISE THAN AS
EXPRESSLY PERMITTED BY THIS AGREEMENT;


(2)           A REDUCTION BY THE COMPANY IN THE EXECUTIVE’S RATE OF ANNUAL BASE
SALARY OR TARGET PERCENTAGE AS IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE IN
CONTROL (OR IF A DIFFERENT SHORT-TERM INCENTIVE COMPENSATION OPPORTUNITY IS THEN
IN EFFECT, A REDUCTION IN THE AMOUNT OF SUCH DIFFERENT SHORT-TERM INCENTIVE
COMPENSATION OPPORTUNITY BELOW THE SHORT-TERM INCENTIVE COMPENSATION OPPORTUNITY
WHICH HAD BEEN AFFORDED BY THE TARGET PERCENTAGE AS IN EFFECT IMMEDIATELY PRIOR
TO SUCH CHANGE IN CONTROL) OR AS THE SAME MAY BE INCREASED FROM TIME TO TIME
THEREAFTER;


(3)           ANY REQUIREMENT OF THE COMPANY THAT THE EXECUTIVE BE BASED MORE
THAN 30 MILES FROM THE FACILITY WHERE THE EXECUTIVE IS LOCATED AT THE TIME OF
THE CHANGE IN CONTROL;


(4)           THE FAILURE OF THE COMPANY TO CONTINUE IN EFFECT ANY INCENTIVE
COMPENSATION PLAN OR SUPPLEMENTAL RETIREMENT PLAN, INCLUDING THE SUPPLEMENTAL
PENSION PLAN, IN WHICH THE EXECUTIVE IS PARTICIPATING IMMEDIATELY PRIOR TO SUCH
CHANGE IN CONTROL, UNLESS THE EXECUTIVE IS PERMITTED TO PARTICIPATE IN OTHER
PLANS PROVIDING THE EXECUTIVE WITH SUBSTANTIALLY COMPARABLE COMPENSATION
OPPORTUNITY AND BENEFITS, OR THE TAKING OF ANY ACTION BY THE COMPANY WHICH WOULD
ADVERSELY AFFECT THE EXECUTIVE’S PARTICIPATION IN OR MATERIALLY REDUCE THE
EXECUTIVE’S COMPENSATION OPPORTUNITY AND BENEFITS UNDER ANY SUCH PLAN; OR


(5)           THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION AGREEMENT FROM
ANY SUCCESSOR AS CONTEMPLATED IN SECTION 10(B).

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of written notice thereof given by the
Executive shall not constitute Good Reason.


(H)           “NONQUALIFYING TERMINATION” MEANS A TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT:


(1)           BY THE COMPANY FOR CAUSE,


(2)           BY THE EXECUTIVE FOR ANY REASON OTHER THAN GOOD REASON,

4


--------------------------------------------------------------------------------



(3)           BY THE EXECUTIVE FOR GOOD REASON MORE THAN SIX (6) MONTHS AFTER
THE EVENT CONSTITUTING GOOD REASON,


(4)           AS A RESULT OF THE EXECUTIVE’S DEATH OR


(5)           BY THE COMPANY UNDER CIRCUMSTANCES WHERE THE EXECUTIVE QUALIFIES
FOR BENEFITS UNDER A LONG-TERM DISABILITY PAY PLAN.


(I)            “POTENTIAL CHANGE IN CONTROL,” FOR PURPOSES OF THIS PLAN, SHALL
MEAN THE HAPPENING OF ANY OF THE FOLLOWING EVENTS:


(1)           THE COMMENCEMENT OF A TENDER OR EXCHANGE OFFER BY ANY THIRD PERSON
WHICH, IF CONSUMMATED, WOULD RESULT IN A CHANGE IN CONTROL;


(2)           THE EXECUTION OF AN AGREEMENT BY THE COMPANY, THE CONSUMMATION OF
WHICH WOULD RESULT IN THE OCCURRENCE OF A CHANGE IN CONTROL;


(3)           THE PUBLIC ANNOUNCEMENT BY ANY PERSON (INCLUDING THE COMPANY) OF
AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS WHICH IF CONSUMMATED WOULD
CONSTITUTE A CHANGE IN CONTROL OTHER THAN THROUGH A CONTESTED ELECTION FOR
DIRECTORS OF THE COMPANY; OR


(4)           THE ADOPTION BY THE BOARD, AS A RESULT OF OTHER CIRCUMSTANCES,
INCLUDING, WITHOUT LIMITATION, CIRCUMSTANCES SIMILAR OR RELATED TO THE
FOREGOING, OF A RESOLUTION TO THE EFFECT THAT A POTENTIAL CHANGE IN CONTROL HAS
OCCURRED.

A Potential Change in Control shall be deemed to be pending until the earliest
of (i) the first anniversary thereof, (ii) the occurrence of a Change in Control
and (iii) the occurrence of a subsequent Potential Change in Control.


(J)            “SUPPLEMENTAL PENSION PLAN” MEANS THE AVAYA INC. SUPPLEMENTAL
PENSION PLAN OR ANY SUCCESSOR PLAN.


(K)           “TARGET PERCENTAGE” MEANS THE ANNUALIZED PERCENTAGE APPLIED TO AN
EXECUTIVE’S ANNUAL BASE SALARY IN ORDER TO CALCULATE THE TARGET AWARD FOR SUCH
EXECUTIVE UNDER THE COMPANY’S SHORT-TERM INCENTIVE COMPENSATION PROGRAM, PRIOR
TO THE APPLICATION OF COMPANY OR INDIVIDUAL PERFORMANCE FACTORS.


(L)            “TERMINATION PERIOD” MEANS THE PERIOD OF TIME BEGINNING WITH A
CHANGE IN CONTROL AND ENDING ON THE EARLIER TO OCCUR OF:


(1)           TWO YEARS FOLLOWING SUCH CHANGE IN CONTROL AND


(2)           THE EXECUTIVE’S DEATH.


2.             OBLIGATIONS OF THE EXECUTIVE.  THE EXECUTIVE AGREES THAT IN THE
EVENT OF A POTENTIAL CHANGE IN CONTROL, HE SHALL NOT VOLUNTARILY LEAVE THE
EMPLOY OF THE COMPANY WITHOUT GOOD REASON PRIOR TO THE TERMINATION OF SUCH
POTENTIAL CHANGE IN CONTROL AS FOLLOWS:

5


--------------------------------------------------------------------------------



(A)           IF THE POTENTIAL CHANGE IN CONTROL TERMINATES BY REASON OTHER THAN
THE OCCURRENCE OF A CHANGE IN CONTROL, UNTIL THE EARLIER OF (1) THE FIRST
ANNIVERSARY OF SUCH POTENTIAL CHANGE IN CONTROL AND (2) THE OCCURRENCE OF A
SUBSEQUENT POTENTIAL CHANGE IN CONTROL; AND


(B)           IF THE POTENTIAL CHANGE IN CONTROL TERMINATES BY REASON OF THE
OCCURRENCE OF A CHANGE IN CONTROL, UNTIL 90 DAYS FOLLOWING SUCH CHANGE IN
CONTROL.

For purposes of clause (a) of the preceding sentence, Good Reason shall be
determined as if a Change in Control had occurred when such Potential Change in
Control became known to the Board.


3.             PAYMENTS UPON TERMINATION OF EMPLOYMENT.


(A)           IF DURING THE TERMINATION PERIOD THE EMPLOYMENT OF THE EXECUTIVE
SHALL TERMINATE, OTHER THAN BY REASON OF A NONQUALIFYING TERMINATION, THEN THE
COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN 30 DAYS FOLLOWING THE DATE OF
TERMINATION, AS COMPENSATION FOR SERVICES RENDERED TO THE COMPANY:


(1)           A CASH AMOUNT EQUAL TO THE SUM OF (I) THE EXECUTIVE’S FULL ANNUAL
BASE SALARY FROM THE COMPANY AND ITS AFFILIATED COMPANIES THROUGH THE DATE OF
TERMINATION AND ANY SHORT-TERM INCENTIVE COMPENSATION EARNED BY THE EXECUTIVE
FOR ANY PERFORMANCE PERIOD ENDING PRIOR TO THE DATE OF TERMINATION, IN EACH CASE
TO THE EXTENT NOT THERETOFORE PAID, (II) AN AMOUNT EQUAL TO THE EXECUTIVE’S
ANNUAL BASE SALARY MULTIPLIED BY THE EXECUTIVE’S TARGET PERCENTAGE APPLICABLE
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION (OR, IF GREATER, IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL), MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS ELAPSED IN THE APPLICABLE TWELVE-MONTH PERFORMANCE PERIOD IN
WHICH THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF WHICH IS 360 (OR IF A DIFFERENT SHORT-TERM INCENTIVE COMPENSATION
OPPORTUNITY IS THEN IN EFFECT, AN AMOUNT EQUAL TO THE TARGET SHORT-TERM
INCENTIVE COMPENSATION AFFORDED BY SUCH DIFFERENT SHORT-TERM INCENTIVE
COMPENSATION OPPORTUNITY FOR THE APPLICABLE PERFORMANCE PERIOD IN WHICH THE DATE
OF TERMINATION OCCURS (BUT NOT LESS THAN THE AMOUNT THAT WOULD HAVE BEEN
AFFORDED BY THE TARGET PERCENTAGE AS IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE
IN CONTROL), MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS ELAPSED IN THE APPLICABLE PERFORMANCE PERIOD IN WHICH THE DATE OF
TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE DENOMINATOR OF WHICH
IS THE TOTAL NUMBER OF DAYS IN SUCH APPLICABLE PERFORMANCE PERIOD) AND (III) ANY
COMPENSATION PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY INTEREST
AND EARNINGS THEREON) AND ANY ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT
NOT THERETOFORE PAID; PLUS


(2)           A LUMP-SUM CASH AMOUNT (SUBJECT TO ANY APPLICABLE PAYROLL OR OTHER
TAXES REQUIRED TO BE WITHHELD PURSUANT TO SECTION 5) IN AN AMOUNT EQUAL TO (I)
         TIMES THE EXECUTIVE’S HIGHEST ANNUAL BASE SALARY FROM THE COMPANY AND
ITS AFFILIATED COMPANIES IN EFFECT DURING THE 12-MONTH PERIOD PRIOR TO THE DATE
OF TERMINATION, PLUS (II) AN AMOUNT EQUAL TO THE PRODUCT OF          TIMES SUCH
ANNUAL BASE SALARY MULTIPLIED BY THE EXECUTIVE’S TARGET PERCENTAGE AS APPLICABLE
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION (OR, IF GREATER, IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL) (OR IF A DIFFERENT SHORT-TERM INCENTIVE

6


--------------------------------------------------------------------------------



COMPENSATION OPPORTUNITY IS THEN IN EFFECT, AN AMOUNT EQUAL TO THE PRODUCT OF
         TIMES THE ANNUAL TARGET SHORT-TERM INCENTIVE COMPENSATION AFFORDED BY
SUCH DIFFERENT SHORT-TERM INCENTIVE COMPENSATION OPPORTUNITY, BUT NOT LESS THAN
         TIMES THE AMOUNT THAT WOULD HAVE BEEN AFFORDED BY THE TARGET PERCENTAGE
AS IN EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL);  PROVIDED, HOWEVER,
THAT ANY AMOUNT PAID PURSUANT TO THIS SECTION 3(A)(2) SHALL BE PAID IN LIEU OF
ANY OTHER AMOUNT OF SEVERANCE RELATING TO SALARY, SHORT-TERM INCENTIVE
COMPENSATION OR OTHER BONUS CONTINUATION TO BE RECEIVED BY THE EXECUTIVE UPON
TERMINATION OF EMPLOYMENT OF THE EXECUTIVE UNDER ANY SEVERANCE PLAN, POLICY OR
ARRANGEMENT OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING, IF THE COMPANY IS
OBLIGATED BY LAW OR CONTRACT TO PAY SEVERANCE PAY, NOTICE PAY OR OTHER SIMILAR
BENEFITS, OR IF THE COMPANY IS OBLIGATED BY LAW OR BY CONTRACT TO PROVIDE
ADVANCE NOTICE OF SEPARATION (“NOTICE PERIOD”), THEN THE PAYMENTS MADE PURSUANT
TO THIS SECTION 3(A)(2) SHALL BE REDUCED BY THE AMOUNT OF ANY SUCH SEVERANCE,
NOTICE PAY OR OTHER SIMILAR BENEFITS, AS APPLICABLE, AND BY THE AMOUNT OF ANY
SEVERANCE PAY, NOTICE PAY OR OTHER SIMILAR BENEFITS RECEIVED DURING ANY NOTICE
PERIOD.


(B)           IN ADDITION TO THE PAYMENTS TO BE MADE PURSUANT TO SECTION 3(A),
THE COMPANY SHALL PAY TO THE EXECUTIVE AT THE TIME THE PAYMENTS PURSUANT TO
SECTION 3(A) SHALL BE MADE, A LUMP-SUM CASH AMOUNT EQUAL TO THE ACTUARIAL
EQUIVALENT OF THE EXCESS OF (I) THE EXECUTIVE’S ACCRUED ANNUITY BENEFITS AS OF
DECEMBER 31, 2003 UNDER ANY QUALIFIED DEFINED BENEFIT PENSION PLAN AND ANY
NONQUALIFIED SUPPLEMENTAL DEFINED BENEFIT PENSION PLAN OF THE COMPANY IN WHICH
THE EXECUTIVE IS A PARTICIPANT, CALCULATED BY INCREASING THE EXECUTIVE’S AGE AND
SERVICE CREDIT UNDER SUCH PLANS AS OF THE DATE OF TERMINATION BY         
YEAR(S) OVER (II) THE EXECUTIVE’S ACCRUED ANNUITY BENEFITS UNDER SUCH PLANS AS
OF DECEMBER 31, 2003.  SUCH EXCESS PAYMENT WILL BE DISCOUNTED BACK TO THE
EXECUTIVE’S AGE AS OF THE TERMINATION DATE.  SUCH LUMP SUM CASH AMOUNT SHALL BE
COMPUTED USING THE SAME ACTUARIAL METHODS AND ASSUMPTIONS THEN IN USE FOR
PURPOSES OF COMPUTING BENEFITS UNDER SUCH PLANS, PROVIDED THAT THE INTEREST RATE
USED IN MAKING SUCH COMPUTATION SHALL NOT BE GREATER THAN THE INTEREST RATE
PERMITTED UNDER SECTION 417(E) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), ON THE DATE OF TERMINATION.


(C)           FURTHERMORE, IN ADDITION TO THE PAYMENTS TO BE MADE PURSUANT TO
SECTION 3(A) AND 3(B), THE COMPANY SHALL PAY TO THE EXECUTIVE A LUMP-SUM CASH
AMOUNT EQUAL TO (I)          TIMES THE SAVINGS PLAN AMOUNT PLUS (II)         
TIMES THE SAVINGS RESTORATION PLAN AMOUNT.  THE “SAVINGS PLAN AMOUNT” AND THE
“SAVINGS RESTORATION PLAN AMOUNT” ARE THE AMOUNTS THAT WOULD HAVE BEEN CREDITED
TO THE EXECUTIVE’S ACCOUNTS AS AUTOMATIC COMPANY ALLOCATIONS AND MATCHING
ALLOCATIONS UNDER THE AVAYA INC. SAVINGS PLAN FOR SALARIED EMPLOYEES (THE
“SAVINGS PLAN”) AND THE AVAYA INC. SAVINGS RESTORATION PLAN (THE “RESTORATION
PLAN”), RESPECTIVELY, HAD THE EXECUTIVE REMAINED EMPLOYED BY THE COMPANY FOR THE
TWELVE-MONTH PERIOD FOLLOWING THE TERMINATION DATE (THE “PERIOD”).  IN
DETERMINING THE SAVINGS PLAN AMOUNT AND THE SAVINGS RESTORATION PLAN AMOUNT, THE
FOLLOWING SHALL BE ASSUMED:  (I) THE EXECUTIVE’S AGGREGATE CONTRIBUTIONS TO EACH
OF THE SAVINGS PLAN AND THE RESTORATION PLAN FOR THE PERIOD WOULD HAVE BEEN
IDENTICAL TO THE AGGREGATE ELIGIBLE CONTRIBUTIONS MADE BY THE EXECUTIVE TO THE
SAVINGS PLAN AND RESTORATION PLAN, RESPECTIVELY, FOR THE TWELVE-MONTH PERIOD
PRIOR TO THE TERMINATION DATE (OR, IF CONTRIBUTIONS WERE MADE FOR A SHORTER
PERIOD, THEN IDENTICAL TO THE CONTRIBUTIONS MADE BY

7


--------------------------------------------------------------------------------



THE EXECUTIVE FOR SUCH SHORTER PERIOD), AND (II) THE EXECUTIVE’S ANNUAL BASE
SALARY FOR THE PERIOD WOULD HAVE REMAINED THE SAME AS ON THE TERMINATION DATE.


(D)           FOR A PERIOD OF          YEARS COMMENCING ON THE DATE OF
TERMINATION, THE COMPANY SHALL CONTINUE TO KEEP IN FULL FORCE AND EFFECT ALL
POLICIES OF MEDICAL AND LIFE INSURANCE WITH RESPECT TO THE EXECUTIVE AND HIS
DEPENDENTS WITH THE SAME LEVEL OF COVERAGE, UPON THE SAME TERMS AND OTHERWISE TO
THE SAME EXTENT AS SUCH POLICIES SHALL HAVE BEEN IN EFFECT IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION OR AS PROVIDED GENERALLY WITH RESPECT TO OTHER PEER
EXECUTIVES OF THE COMPANY AND ITS AFFILIATED COMPANIES, AND THE COMPANY AND THE
EXECUTIVE SHALL SHARE THE COSTS OF THE CONTINUATION OF SUCH INSURANCE COVERAGE
IN THE SAME PROPORTION AS SUCH COSTS WERE SHARED IMMEDIATELY PRIOR TO THE DATE
OF TERMINATION; PROVIDED, HOWEVER, THAT THE MEDICAL AND LIFE INSURANCE COVERAGE
PROVIDED PURSUANT TO THIS SECTION 3(D) SHALL BE IN LIEU OF ANY OTHER MEDICAL AND
LIFE INSURANCE COVERAGE TO WHICH THE EXECUTIVE IS ENTITLED UNDER ANY PLAN,
POLICY OR ARRANGEMENT OF THE COMPANY OR ANY LAW OBLIGATING THE COMPANY TO
PROVIDE SUCH INSURANCE COVERAGE UPON TERMINATION OF EMPLOYMENT OF THE EXECUTIVE.


(E)           IF DURING THE TERMINATION PERIOD THE EMPLOYMENT OF THE EXECUTIVE
SHALL TERMINATE BY REASON OF A NONQUALIFYING TERMINATION, THEN THE COMPANY SHALL
PAY TO THE EXECUTIVE, WITHIN 30 DAYS FOLLOWING THE DATE OF TERMINATION, A CASH
AMOUNT EQUAL TO THE SUM OF:


(1)           THE EXECUTIVE’S FULL ANNUAL BASE SALARY FROM THE COMPANY THROUGH
THE DATE OF TERMINATION, TO THE EXTENT NOT THERETOFORE PAID, AND


(2)           ANY COMPENSATION PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER
WITH ANY INTEREST AND EARNINGS THEREON) AND ANY ACCRUED VACATION PAY, IN EACH
CASE TO THE EXTENT NOT THERETOFORE PAID.


4.             CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY. 


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY OR
ITS AFFILIATED COMPANIES TO OR FOR THE BENEFIT OF THE EXECUTIVE (WHETHER PAID OR
PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT
OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF THE ACCELERATION OF
THE VESTING OF STOCK OPTIONS, RESTRICTED STOCK UNITS OR OTHER EQUITY AWARDS, BUT
DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION
4) (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF
THE CODE, OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE EXECUTIVE WITH
RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND
PENALTIES, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN
THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP
PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES
(INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES),
INCLUDING, WITHOUT LIMITATION, ANY INCOME AND EMPLOYMENT TAXES (AND ANY INTEREST
AND PENALTIES IMPOSED WITH RESPECT THERETO) AND THE EXCISE TAX IMPOSED UPON THE
GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL
TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS; PROVIDED, HOWEVER, THAT THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE A GROSS-UP PAYMENT ONLY IF THE AMOUNT OF
THE “PARACHUTE PAYMENT” (AS DEFINED IN SECTION 280G(B)(2) OF THE CODE) EXCEEDS
THE SUM OF

8


--------------------------------------------------------------------------------



(A) $50,000 PLUS (B) 2.99 TIMES THE EXECUTIVE’S “BASE AMOUNT” (AS DEFINED IN
SECTION 280G(B)(3) OF THE CODE), AND PROVIDED FURTHER, THAT IF THE EXECUTIVE IS
NOT ENTITLED TO RECEIVE A GROSS-UP PAYMENT, THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE ONLY SUCH AMOUNTS UNDER SECTIONS 3(A)(2), 3(B) AND 3(C) OF THIS
AGREEMENT THAT WOULD NOT INCLUDE ANY “EXCESS PARACHUTE PAYMENT” (AS DEFINED IN
SECTION 280G(B)(1) OF THE CODE).  THE INTENT OF THE PARTIES IS THAT THE COMPANY
SHALL BE SOLELY RESPONSIBLE FOR, AND SHALL PAY, ANY EXCISE TAX ON ANY PAYMENT
AND GROSS-UP PAYMENT AND ANY INCOME AND EMPLOYMENT TAXES (INCLUDING, WITHOUT
LIMITATION, PENALTIES AND INTEREST) IMPOSED ON ANY GROSS-UP PAYMENT, AS WELL AS
BEARING ANY LOSS OF TAX DEDUCTION CAUSED BY THE GROSS-UP PAYMENT.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 4(C), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION 4, INCLUDING WHETHER AND WHEN A GROSS-UP
PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS
TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY THE COMPANY’S
PUBLIC ACCOUNTING FIRM (THE “ACCOUNTING FIRM”) WHICH SHALL PROVIDE DETAILED
SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN 15 BUSINESS
DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A PAYMENT,
OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY.  ALL FEES AND EXPENSES OF
THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENT,
AS DETERMINED PURSUANT TO THIS SECTION 4, SHALL BE PAID BY THE COMPANY TO THE
EXECUTIVE WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S
DETERMINATION.  IF THE ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS PAYABLE
BY THE EXECUTIVE, IT SHALL FURNISH THE EXECUTIVE WITH A WRITTEN OPINION THAT
FAILURE TO REPORT THE EXCISE TAX ON THE EXECUTIVE’S APPLICABLE FEDERAL INCOME
TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A NEGLIGENCE OR SIMILAR
PENALTY.  THE ACCOUNTING FIRM SHALL MAKE ALL DETERMINATIONS UNDER THE TAX
STANDARD OF “SUBSTANTIAL AUTHORITY” AS SUCH TERM IS USED IN SECTION 6662 OF THE
CODE.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE
COMPANY AND THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF
SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION BY THE
ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT
HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (“UNDERPAYMENT”), CONSISTENT
WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THAT THE
COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 4(C) AND THE EXECUTIVE
THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, THE ACCOUNTING FIRM
SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH
UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE COMPANY TO OR FOR THE BENEFIT OF THE
EXECUTIVE.


(C)           THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY
THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON
AS PRACTICABLE BUT NO LATER THAN 10 BUSINESS DAYS AFTER THE EXECUTIVE IS
INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE COMPANY OF THE NATURE OF
SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  THE
EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY PERIOD
FOLLOWING THE DATE ON WHICH THE EXECUTIVE GIVES SUCH NOTICE TO THE COMPANY (OR
SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO
SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES THE EXECUTIVE IN WRITING PRIOR TO
THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE
EXECUTIVE SHALL:


(1)           GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM,

9


--------------------------------------------------------------------------------



(2)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,


(3)           COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM, AND


(4)           PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 4(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.


(D)           IF, AFTER THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY
THE COMPANY PURSUANT TO SECTION 4(C), THE EXECUTIVE BECOMES ENTITLED TO RECEIVE,
AND RECEIVES, ANY REFUND WITH RESPECT TO SUCH CLAIM, THE EXECUTIVE SHALL
(SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 4(C))
PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY
INTEREST PAID OR CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER
THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO
SECTION 4(C), A DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE ENTITLED
TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY THE
EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE
EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE
FORGIVEN AND SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE
SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO
BE PAID.

10


--------------------------------------------------------------------------------



5.             WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ALL PAYMENTS
DUE TO THE EXECUTIVE (OR HIS BENEFICIARY OR ESTATE) HEREUNDER ALL TAXES WHICH,
BY APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW, THE COMPANY IS REQUIRED TO
WITHHOLD THEREFROM.


6.             REIMBURSEMENT OF EXPENSES.  IF ANY CONTEST OR DISPUTE SHALL ARISE
UNDER THIS AGREEMENT INVOLVING TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY OR INVOLVING THE FAILURE OR REFUSAL OF THE COMPANY TO PERFORM FULLY
IN ACCORDANCE WITH THE TERMS HEREOF, THE COMPANY SHALL REIMBURSE THE EXECUTIVE,
ON A CURRENT BASIS, FOR ALL REASONABLE LEGAL FEES AND EXPENSES, IF ANY, INCURRED
BY THE EXECUTIVE IN CONNECTION WITH SUCH CONTEST OR DISPUTE, TOGETHER WITH
INTEREST THEREON AT A RATE EQUAL TO THE PRIME RATE, AS PUBLISHED UNDER “MONEY
RATES” IN THE WALL STREET JOURNAL FROM TIME TO TIME, BUT IN NO EVENT HIGHER THAN
THE MAXIMUM LEGAL RATE PERMISSIBLE UNDER APPLICABLE LAW, SUCH INTEREST TO ACCRUE
FROM THE DATE THE COMPANY RECEIVES THE EXECUTIVE’S STATEMENT FOR SUCH FEES AND
EXPENSES THROUGH THE DATE OF PAYMENT THEREOF; PROVIDED, HOWEVER, THAT IN THE
EVENT THE RESOLUTION OF ANY SUCH CONTEST OR DISPUTE INCLUDES A FINDING DENYING,
IN TOTAL, THE EXECUTIVE’S CLAIMS IN SUCH CONTEST OR DISPUTE, THE EXECUTIVE SHALL
BE REQUIRED TO REIMBURSE THE COMPANY, OVER A PERIOD OF 12 MONTHS FROM THE DATE
OF SUCH RESOLUTION, FOR ALL SUMS ADVANCED TO THE EXECUTIVE PURSUANT TO THIS
SECTION 6.


7.             OPERATIVE EVENT.  NOTWITHSTANDING ANY PROVISION HEREIN TO THE
CONTRARY, NO AMOUNTS SHALL BE PAYABLE HEREUNDER UNLESS AND UNTIL THERE IS A
CHANGE IN CONTROL AT A TIME WHEN THE EXECUTIVE IS EMPLOYED BY THE COMPANY.


8.             TERMINATION OF AGREEMENT.


(A)           THIS AGREEMENT SHALL BE EFFECTIVE ON THE EFFECTIVE DATE AND SHALL
EXPIRE ON THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, PROVIDED THAT THE TERM OF
THIS AGREEMENT SHALL BE EXTENDED AUTOMATICALLY FOR ONE ADDITIONAL YEAR AS OF
EACH ANNUAL ANNIVERSARY OF THE EFFECTIVE DATE, COMMENCING WITH THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE (EACH SUCH DATE A “RENEWAL DATE”) UNLESS THIS
AGREEMENT IS TERMINATED PURSUANT TO SECTION 8(B) OR, IF EARLIER, UPON THE
EARLIER TO OCCUR OF (I) TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY PRIOR TO A CHANGE IN CONTROL AND (II) THE EXECUTIVE’S DEATH. 
NOTWITHSTANDING THE FOREGOING, ANY EXPIRATION OF THIS AGREEMENT SHALL NOT
RETROACTIVELY IMPAIR OR OTHERWISE ADVERSELY AFFECT THE RIGHTS OF THE EXECUTIVE
WHICH HAVE ARISEN PRIOR TO THE DATE OF SUCH EXPIRATION.


(B)           THE COMPANY SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, PURSUANT
TO ACTION BY THE BOARD, TO APPROVE THE AMENDMENT OR TERMINATION OF THIS
AGREEMENT, WHICH AMENDMENT OR TERMINATION SHALL NOT BECOME EFFECTIVE UNTIL THE
RENEWAL DATE COINCIDENT WITH OR NEXT FOLLOWING THE DATE OF SUCH ACTION, OR IF
LATER, THE DATE FIXED BY THE BOARD FOR SUCH AMENDMENT OR TERMINATION; PROVIDED,
THAT AN AMENDMENT WHICH IS NOT ADVERSE TO THE INTERESTS OF THE EXECUTIVE SHALL
TAKE EFFECT IMMEDIATELY; AND PROVIDED FURTHER, THAT IN NO EVENT SHALL THIS
AGREEMENT BE AMENDED IN A MANNER ADVERSE TO THE INTERESTS OF THE EXECUTIVE OR BE
TERMINATED DURING ANY PERIOD THAT A POTENTIAL CHANGE IN CONTROL IS PENDING OR IN
THE EVENT OF A CHANGE IN CONTROL.


9.             SCOPE OF AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
ENTITLE THE EXECUTIVE TO CONTINUED EMPLOYMENT WITH THE COMPANY OR ITS
SUBSIDIARIES AND, IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL TERMINATE
PRIOR TO A CHANGE IN CONTROL, THEN THE EXECUTIVE SHALL HAVE NO FURTHER RIGHTS
UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY

11


--------------------------------------------------------------------------------



TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOLLOWING A CHANGE IN CONTROL SHALL BE
SUBJECT TO ALL OF THE PROVISIONS OF THIS AGREEMENT.


10.           SUCCESSORS; BINDING AGREEMENT.


(A)           THIS AGREEMENT SHALL NOT BE TERMINATED BY ANY MERGER OR
CONSOLIDATION OF THE COMPANY WHEREBY THE COMPANY IS OR IS NOT THE SURVIVING OR
RESULTING CORPORATION OR AS A RESULT OF ANY TRANSFER OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY.  IN THE EVENT OF ANY SUCH MERGER, CONSOLIDATION OR
TRANSFER OF ASSETS, THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON THE
SURVIVING OR RESULTING CORPORATION OR THE PERSON OR ENTITY TO WHICH SUCH ASSETS
ARE TRANSFERRED.


(B)           THE COMPANY AGREES THAT CONCURRENTLY WITH ANY MERGER,
CONSOLIDATION OR TRANSFER OF ASSETS REFERRED TO IN SECTION 10(A), IT WILL CAUSE
ANY SUCCESSOR OR TRANSFEREE UNCONDITIONALLY TO ASSUME, BY WRITTEN INSTRUMENT
DELIVERED TO THE EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARY OR ESTATE), ALL OF
THE OBLIGATIONS OF THE COMPANY HEREUNDER.  FAILURE OF THE COMPANY TO OBTAIN SUCH
ASSUMPTION PRIOR TO THE EFFECTIVENESS OF ANY SUCH MERGER, CONSOLIDATION OR
TRANSFER OF ASSETS SHALL BE A BREACH OF THIS AGREEMENT AND SHALL ENTITLE THE
EXECUTIVE TO COMPENSATION AND OTHER BENEFITS FROM THE COMPANY IN THE SAME AMOUNT
AND ON THE SAME TERMS AS THE EXECUTIVE WOULD BE ENTITLED HEREUNDER IF THE
EXECUTIVE’S EMPLOYMENT WERE TERMINATED FOLLOWING A CHANGE IN CONTROL OTHER THAN
BY REASON OF A NONQUALIFYING TERMINATION DURING THE TERMINATION PERIOD.  FOR
PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH MERGER,
CONSOLIDATION OR TRANSFER BECOMES EFFECTIVE SHALL BE DEEMED THE DATE OF
TERMINATION.


(C)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF THE EXECUTIVE SHALL
DIE WHILE ANY AMOUNTS WOULD BE PAYABLE TO THE EXECUTIVE HEREUNDER HAD THE
EXECUTIVE CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN,
SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO SUCH PERSON OR
PERSONS APPOINTED IN WRITING BY THE EXECUTIVE TO RECEIVE SUCH AMOUNTS OR, IF NO
PERSON IS SO APPOINTED, TO THE EXECUTIVE’S ESTATE.


11.           NOTICES.


(A)           FOR PURPOSES OF THIS AGREEMENT, ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR FIVE (5) DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, CERTIFIED AND RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED


(1)           IF TO THE EXECUTIVE, TO THE HOME ADDRESS OF THE EXECUTIVE ON THE
MOST CURRENT COMPANY RECORDS, AND IF TO THE COMPANY, TO AVAYA INC., ATTENTION
VICE PRESIDENT, HUMAN RESOURCES WITH A COPY TO THE SECRETARY OF THE BOARD, OR


(2)           TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE
OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICES OF CHANGE OF
ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.

12


--------------------------------------------------------------------------------



(B)           A WRITTEN NOTICE OF THE EXECUTIVE’S DATE OF TERMINATION BY THE
COMPANY OR THE EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, SHALL (I) INDICATE
THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (II) TO THE
EXTENT APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER
THE PROVISION SO INDICATED AND (III) SPECIFY THE TERMINATION DATE (WHICH DATE
SHALL BE NOT LESS THAN FIFTEEN (15) DAYS AFTER THE GIVING OF SUCH NOTICE).  THE
FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET FORTH IN SUCH NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT
WAIVE ANY RIGHT OF THE EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE THE
EXECUTIVE OR THE COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING
THE EXECUTIVE’S OR THE COMPANY’S RIGHTS HEREUNDER.


12.           FULL SETTLEMENT; RESOLUTION OF DISPUTES.


(A)           THE COMPANY’S OBLIGATION TO MAKE ANY PAYMENTS PROVIDED FOR IN THIS
AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL NOT BE
AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER CLAIM, RIGHT
OR ACTION WHICH THE COMPANY MAY HAVE AGAINST THE EXECUTIVE OR OTHERS.  IN NO
EVENT SHALL THE EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY
OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER
ANY OF THE PROVISIONS OF THIS AGREEMENT AND SUCH AMOUNTS SHALL NOT BE REDUCED
WHETHER OR NOT THE EXECUTIVE OBTAINS OTHER EMPLOYMENT.


(B)           IF THERE SHALL BE ANY DISPUTE BETWEEN THE COMPANY AND THE
EXECUTIVE IN THE EVENT OF ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THEN,
UNLESS AND UNTIL THERE IS A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION DECLARING THAT SUCH TERMINATION WAS FOR CAUSE, THAT THE
DETERMINATION BY THE EXECUTIVE OF THE EXISTENCE OF GOOD REASON WAS NOT MADE IN
GOOD FAITH, OR THAT THE COMPANY IS NOT OTHERWISE OBLIGATED TO PAY ANY AMOUNT OR
PROVIDE ANY BENEFIT TO THE EXECUTIVE AND HIS DEPENDENTS OR OTHER BENEFICIARIES,
AS THE CASE MAY BE, UNDER SECTIONS 3(A), 3(B) AND 3(C), THE COMPANY SHALL PAY
ALL AMOUNTS, AND PROVIDE ALL BENEFITS, TO THE EXECUTIVE AND HIS DEPENDENTS OR
OTHER BENEFICIARIES, AS THE CASE MAY BE, THAT THE COMPANY WOULD BE REQUIRED TO
PAY OR PROVIDE PURSUANT TO SECTIONS 3(A), 3(B) AND 3(C) AS THOUGH SUCH
TERMINATION WERE BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE WITH GOOD
REASON; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY ANY
DISPUTED AMOUNTS PURSUANT TO THIS SECTION 12(B) EXCEPT UPON RECEIPT OF AN
UNDERTAKING BY OR ON BEHALF OF THE EXECUTIVE TO REPAY ALL SUCH AMOUNTS TO WHICH
THE EXECUTIVE IS ULTIMATELY ADJUDGED BY SUCH COURT NOT TO BE ENTITLED.


13.           EMPLOYMENT WITH SUBSIDIARIES.  EMPLOYMENT WITH THE COMPANY FOR
PURPOSES OF THIS AGREEMENT SHALL INCLUDE EMPLOYMENT WITH (I) ANY “SUBSIDIARY
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF THE CODE, (II) AN
ENTITY IN WHICH THE COMPANY DIRECTLY OR INDIRECTLY OWNS 50% OR MORE OF THE
VOTING INTERESTS OR (III) AN ENTITY IN WHICH THE COMPANY HAS A SIGNIFICANT
EQUITY INTEREST, AS DETERMINED BY THE BOARD OR BY THE CORPORATE GOVERNANCE AND
COMPENSATION COMMITTEE (OR ANY SUCCESSOR COMMITTEE) OF THE BOARD.


14.           GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE

13


--------------------------------------------------------------------------------



VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS AGREEMENT, WHICH
OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


15.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND BOTH OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


16.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED OR
WAIVED UNLESS SUCH MODIFICATION OR WAIVER IS AGREED TO IN WRITING AND SIGNED BY
THE EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE COMPANY.  NO WAIVER BY
EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  FAILURE BY THE
EXECUTIVE OR THE COMPANY TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF
THIS AGREEMENT OR TO ASSERT ANY RIGHT THE EXECUTIVE OR THE COMPANY MAY HAVE
HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE RIGHT OF THE EXECUTIVE TO
TERMINATE EMPLOYMENT FOR GOOD REASON, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH
PROVISION OR RIGHT OR ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, THE RIGHTS OF, AND BENEFITS
PAYABLE TO, THE EXECUTIVE, HIS ESTATE OR HIS BENEFICIARIES PURSUANT TO THIS
AGREEMENT ARE IN ADDITION TO ANY RIGHTS OF, OR BENEFITS PAYABLE TO, THE
EXECUTIVE, HIS ESTATE OR HIS BENEFICIARIES UNDER ANY OTHER EMPLOYEE BENEFIT PLAN
OR COMPENSATION PROGRAM OF THE COMPANY.  THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS BETWEEN THE EXECUTIVE AND THE COMPANY RELATING TO THE SUBJECT MATTER
HEREOF.

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

AVAYA INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

15


--------------------------------------------------------------------------------


Note: The Company has entered into Severance Agreements with each of the Chief
Executive Officer, the Chief Financial Officer, and the other executive officers
identified as Named Executive Officers in the Company’s Proxy Statement filed
with the Securities and Exchange Commission.  Such Severance Agreements are
substantially identical in all material respects, except that the multiple
referred to throughout the agreement dated September 1, 2004 with Mr.
D’Ambrosio, the Company’s Chief Executive Officer, is three (3) times and the
multiple for each of the other executive officers is two (2) times.

16


--------------------------------------------------------------------------------